Christianson, J.
(concurring specially). I concur in the result reached in the opinion prepared by Mr. Justice Grace, but am not prepared to concur in the construction placed upon the statutes relating to presentation of claims to an administrator or executor.
These statutory provisions were intended solely for the benefit of the administrator of executor. He may take ten days in which to consider or investigate a claim, or may require additional proofs as to its validity in case of doubt, but he is not required to do either. If he has sufficient knowledge to enable him to pass upon the merits of the claim, he may, if he desires, approve it or reject it immediately upon its presentation. If he approves it, the claim goes to the county judge for consideration. If he doubts its correctness, he may enter into an agreement in writing with ,the claimant for a reference of the claim. Comp. Laws 1913, § 8747. If he rejects the claim the claimant must bring suit thereon in the proper county within the time prescribed by law. Comp. Laws 1913, § 8742.
*423It is true tbe statute provides two different modes in wbicb an executor or administrator may reject-claims. “One is by actually indorsing a rejection on the claim, witb tbe day and date of sucb rejection; tbe other is by nonaction on tbe part of tbe administrator, executor or probate judge, as tbe case may be; for a period of ten days after sucb claim is presented. Such nonaction may consist of either a neglect to act or a refusal to act upon the claim, but in either case it is just as much of a rejection of tbe claim as an affirmative rejection by written indorsement.” Boyd v. Von Neida, 9 N. D. 337, 338, 83 N. W. 329.
But tbe statute, also, recognizes tbe propriety of presentation of claims by a notary public, and provides that, “if tbe presentation be made by a notary, tbe certificate of sucb notary, under seal, is prima facie evidence of sucb presentation and rejection.” Comp. Laws 1913, § 8740.
“It [tbe rejection] is important only,” said Young, Cb. J., Re Smith, 13 N. D. 513, 515, 101 N. W. 890, “in setting tbe special Statute of Limitations in motion.”
A claim is presented when it is exhibited to tbe executor or administrator. Comp. Laws 1913, § 8734.
In this case it clearly appears that tbe claim was exhibited to tbe executrix upon two different occasions, both within tbe time limited for presentation of claims; and that this action was timely brought upon either presentation. In fact this action was brought within four months after tbe first publication of notice to creditors. Tbe executrix never expressed a desire to have tbe claim left witb her, or to have further proof as to its validity. It - is unquestioned that she bad no intention or desire to allow tbe claim. On tbe contrary she consistently and persistently denied its validity.
It is a maxim of our jurisprudence that tbe law neither does nor requires idle acts. Comp. Laws 1913, § 7266. It is also a maxim that tbe law respects form less than substance. Comp. Laws, § 7262. And tbe courts have generally held that a substantial compliance witb tbe statutes relating to presentation of claims is sufficient. 18 Cyc. 479; Woerner, Administration, § 386. In applying these statutes their purpose should be kept in mind. They were intended to provide for orderly procedure in presentation of claims against a decedent. They were doubtless intended to throw proper safeguards around tbe estate *424so as to prevent the presentation or allowance of fraudulent claims, but that they were not intended to cause undue annoyance or expense to honest claimants or to defeat legitimate claims against the estate.
If it is true that a claim must not only be exhibited to but actually left with the administrator or executor regardless of his refusal to consider it, then a claimant would be required by judicial proceeding to compel the executor or administrator to reject the claim by written indorsement, or receive and retain the claim for ten days or more and' reject it by nonaction. I cannot believe that the legislature intended to provide such cumbersome methods or require such needless acts. It seems to me that when an executor or administrator who has had an opportunity to make all the investigation he desires, disclaims liability and refuses to recognize, receive, or file the claim at all, that this constitutes a sufficient rejection upon which to base an action on the claim.
Bruce, Ch. J. I concur in the views expressed in the opinion of Mr. Justice Christianson and as thus qualified in the opinion of Mr. Justice Grace.